OPTION AGREEMENT




THIS AGREEMENT is dated for reference the 15th day of November, 2009.


BETWEEN:


ARGUS METALS CORP., a company duly incorporated under the laws of the Province
of British Columbia, with an address at 350-580 Hornby Street, Vancouver,
British Columbia, V6C 3B6;


 (the "Optionor")


                                                                                      OF
THE FIRST PART


AND


BUCKINGHAM EXPLORATION INC., a corporation incorporated under the laws of the
State of Nevada, with an executive office at 1978 Vine Street, Suite 502,
Vancouver, British Columbia V6K 4S1




                  (the "Optionee")


                                                                                     OF
THE SECOND PART




W H E R E A S:


A. The  Optionor is the legal and beneficial owner of an undivided interest in
the mineral claims (the “Property”, as defined herein)
more  particularly  described in Schedule "A" attached to and made a part of
this Agreement;
 
B. The Optionor wishes to grant and the Optionee wishes to acquire a One Hundred
percent (100%) undivided interest in and to the Property (subject to a retained
royalty interest by the Optionor) on the terms and subject to the conditions set
out in this Agreement.


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
of the mutual promises, covenants, conditions, representations and warranties
herein set out, the parties hereto agree as follows:
 
 
1

--------------------------------------------------------------------------------

 


1. INTERPRETATION


1.1 For the purposes of this Agreement, including the recitals and any schedules
here to, unless there is something in the subject matter or context inconsistent
therewith, the following words and expressions shall have the following
meanings:


(a)
"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with the first
Person.  The term “control” means the ability to direct the management and
policies of such Person, whether through ownership of equity, by contract or
otherwise.



(b)
"After  Acquired  Properties"  mean any and all mineral  interests  staked,
located,  granted  or  acquired  by or on behalf of any  party  during  the
currency of this Agreement which are located,  in whole or in part,  within
1,500 metres of the perimeter of the Property;



(c) 
"Agreement" means this Agreement, as amended from time to time;



(d) 
"Commercial Production" means the operation of the Property or any portion
thereof  as a  producing  mine  and  the  production  of  mineral  product
therefrom (excluding bulk sampling, pilot plant or test operations);



(e)
"Expenditures"  means all expenses,  obligations,  costs and liabilities of
whatever  kind or nature spent or incurred  directly or  indirectly  by
the  operator up to the implementation of the production  program, in connection
with the exploration and  development of the Property,  including,  without
limiting the  generality of the foregoing,  moneys  expended in maintaining the
Property in good  standing and in applying for and securing one or more
mining  leases in respect of the  Property,  moneys  expended  in doing and
filing  assessment  work,  expenses paid for or incurred in connection with any
program of surface or underground prospecting,  exploring, geophysical,
geochemical  and  geological  surveying,  diamond  drilling and  trenching,
drifting,  raising and other underground  work,  assaying and metallurgical
testing  and  engineering,  environmental  studies,  data  preparation  and
analysis, data processing services, submissions to government agencies with
respect  to  production  permits,  in  acquiring   facilities,   in  making
contributions  to a contingency fund required by the operator in paying the
fees, wages, salaries, traveling expenses, and fringe benefits (whether or not
required by law) of all persons engaged in work with respect to and for
the  benefit of the  Property,  in paying for the food,  lodging  and other
reasonable  needs  of  such  persons.
 
Expenditures  shall be deemed to be  incurred  upon the  earlier of (a) the date
of  payment  of same;  or (b) the date upon  which  such  Expenditures become
due and payable pursuant to the applicable contractual obligation;

 
(f)
"Mining Work” means  every  kind of work  done  on or in  respect  of the
Property  or the  products  therefrom  by or under the  direction  of or on
behalf  of or  for  the  benefit  of a  party  and,  without  limiting  the
generality  of  the  foregoing,   includes  assessment  work,  geophysical,
geochemical and geological surveying,  studies and mapping,  investigating,
trenching, drilling, designing, examining, equipping, improving, surveying,
shaft sinking, raising,  crosscutting and drifting, searching for, digging,
trucking,  sampling,  working  and  procuring  minerals,  ores,  metals and
concentrates,  surveying and bringing any mineral claims or other interests to
lease or patent,  reporting and all other work usually  considered to be
prospecting, exploration, development and mining work;

 
(g)
“Net Smelter Returns Royalty” or “NSR” means a net smelter returns royalty
payable by the Optionee to the Optionor equal to Two percent (2%) of the
proceeds from production,  as  described in Schedule “B” for all minerals
derived from the Property, however, if the Optionor is entitled to any form of
NSR from another source,  the NSR hereunder will be reduced  accordingly so that
the Optionor’s  aggregate net smelter returns royalty is no greater than Two
percent (2%), the whole reducible to One percent (1%) in accordance with Section
3.5 of this Agreement;



(h)
"Option” means the option granted by the Optionor to the Optionee under Section
3.1 of this Agreement;



(i)
“Person” includes any individual, sole proprietorship, partnership,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate and a natural person in his or her capacity
as trustee, executor, administrator or other legal representative.



(j)
"Property" means the mineral property interests more particularly described in
Schedule "A" hereto, together with all licenses, surface rights, mineral
rights,  personal  property  and permits  associated  therewith,  and shall
include any renewal  thereof and any other form of successor or  substitute
title thereto, and any After-Acquired Properties; and



(k) 
"Shares" shall have the meaning set out in paragraph 3.1(b).



 
2

--------------------------------------------------------------------------------

 
1.2 In this Agreement, all dollar amounts are expressed in Canadian Dollars,
unless specifically provided to the contrary.


1.3 The titles to the respective Articles, Sections and paragraphs hereof shall
not be deemed to be a part of this Agreement but shall be regarded as having
been used for convenience only.


1.4 Words used herein importing the singular  number shall include the
plural,  and  vice-versa,  and words  importing the  masculine  gender shall
include the feminine and neuter  genders,  and  vice-versa,  and words importing
persons shall include firms, partnerships and corporations.

2. REPRESENTATIONS AND WARRANTIES


2.1 Each party represents and warrants to the others that:


(a)
it is a company duly incorporated,  validly subsisting and in
good  standing  with respect to filing of annual  reports under the laws of
the  jurisdiction  of its  incorporation  and is or will be qualified to do
business and to hold an interest in the Property in the Province British
Columbia;



(b)
it has full power and  authority to carry on its business and to enter into
this  Agreement  and  any  agreement  or  instrument   referred  to  in  or
contemplated  by this  Agreement  and to carry out and  perform  all of its
obligations and duties hereunder; and



(c)
it has duly obtained all  authorizations  for the  execution,  delivery and
performance of this Agreement, and such execution, delivery and performance and
the  consummation  of the  transactions  herein  contemplated  will not conflict
with, or accelerate the  performance  required by or result in any breach of any
covenants or agreements  contained in or constitute a default under, or result
in the creation of any  encumbrance,  lien or charge under the provisions of its
constating or initiating  documents or any indenture, agreement or other
instrument whatsoever to which it is a party or by which it is  bound  or to
which it may be  subject  and will not  contravene  any applicable laws.



2.2 The Optionor represents and warrants to the Optionee that:


(a)
it is the sole legal and beneficial  owner of a one hundred  percent (100%)
undivided interest in the Property;



(c)
the Property is  assignable  by the Optionor to the Optionee free and clear of
all liens,  charges  and  encumbrances  and is not subject to any right, claim
or interest of any other person;



(d)
the  Property  is in good  standing  with  respect  to the filing of annual
assessment work (if any), fees and taxes;





(e)
it has complied  with all laws in effect in the  jurisdiction  in which the
Property is located with  respect to the  Property,  and such  Property has been
duly and properly  recorded and located in accordance  with such laws, and that
the  Optionee  may enter in,  under or upon the  Property  for all purposes  of
this  Agreement  without  making any  payment  to, and without accounting to or
obtaining the  permission  of, any other person other than any payment required
to be made under this Agreement;

 
 
3

--------------------------------------------------------------------------------

 

 
(f)
there is no adverse  claim or challenge  against or to the  ownership of or
title to the  Property,  or any  portion  thereof  nor is there  any  basis
therefor and there are no  outstanding  agreements or options to acquire or
purchase  the  Property or any portion  thereof or interest  therein and no
person has any royalty or interest whatsoever in production or profits from the
Property or any portion thereof;



(g)
to the best of its  knowledge,  conditions  on and relating to the Property
and  operations  conducted  thereon are in compliance  with all  applicable
laws,  regulations or orders relating to environmental  matters  including,
without limitation, waste disposal and storage;



(h)
there are no  outstanding  orders or directions  relating to  environmental
matters requiring any work, repairs,  construction or capital  expenditures
with  respect to the  Property  and the conduct of the  operations  related
thereto, nor has it received any notice of the same, and it is not aware of any
basis on which any such orders or direction could be made; and



(i)
it is not aware of any  material  fact or  circumstance  which has not been
disclosed to the Optionor which should be disclosed in order to prevent the
representations  and  warranties  in this section from being  misleading or
which  may be  material  in the  Optionor’s  decision  to enter  into  this
Agreement and acquire an interest in the Property.



2.3 The  representations  and warranties  hereinbefore set out are conditions on
which the parties have relied in entering into this Agreement, are to be
construed as both  conditions and warranties and shall,  regardless of any
investigation  which  may have  been made by or on behalf of any party as to the
accuracy  of such  representations  and  warranties,  survive the closing of the
transaction  contemplated hereby and each of the parties will indemnify and save
the other harmless from all loss, damage,  costs,  actions and suits arising out
of or in connection with any breach of any  representation or warranty contained
in this  Agreement,  and each party shall be entitled,  in addition to any other
remedy to which it may be  entitled,  to set off any such loss,  damage or costs
suffered by it as a result of any such breach against any payment required to be
made by it to any other party hereunder.
 
3. OPTION


3.1 The Optionor hereby irrevocably  grants  to the  Optionee  the sole
and  exclusive  right and option to acquire a One  Hundred  percent  (100%)
undivided interest in and to the Property (the grant of the Option includes the
Optionor’s direct and indirect interests in the Licences to explore for minerals
on the  Property), free and clear of all liens, charges, encumbrances, claims,
royalties, rights or interest of any other person save and except for the NSR
retained by the Optionor, such Option to be exercisable by the Optionee:


(a)
paying to the Optionor by cheque or wire transfer the sum of
Five  Thousand  Dollars  ($5,000)  on the date of execution of this Agreement;
and



(b)
issuing to the Optionor a total of Six Hundred  Thousand  (600,000)  common
shares in the  capital stock  of the  Optionee  (the  “Shares”),  subject to
such resale  restrictions  and  legends  as may  be  imposed  by applicable
securities laws, as follows:



 
(i)
100,000 Shares within 15 business days following the date of executive of this
Agreement; and



 
(ii)
an additional 500,000 Shares on or before two years from the date of execution
of this  Agreement (the “Second  Anniversary Date”); and



(c)
by incurring not less than Six Hundred Thousand Dollars ($600,000) in
Expenditures on the Property prior to the Second Anniversary Date.



3.2 In the event  any  option  payment,  share  issuance,  or the minimum
work  requirements for any time period are not met pursuant to paragraph 3.1,
the Option will terminate, subject to the notice provisions of section 19.1
below, and subject to the following provisions:


(a)
If the Expenditures incurred pursuant to paragraphs 3.1(c) are less than
the  stipulated  aggregate  minimum for the
time  period  specified  therein,  then  the  Optionee  may,  at  its  sole
discretion,  continue  to exercise  the Option by paying the amount of
the  deficiency to the Optionor  within thirty (30) days following the Second
Anniversary Date.

 
 
4

--------------------------------------------------------------------------------

 

 
3.4 The Optionee acknowledges that the Optionor will retain, and on commencement
of Commercial Production the Property will be subject to, the Net Smelter
Returns Royalty.  In addition to the consideration payable pursuant to section
3.1, the Optionee agrees to pay the Net Smelter Returns Royalty to the Optionor.


3.5 The Optionee or its assign(s) may acquire one-half of the Net Smelter
Returns Royalty (1.0% NSR) at any time by delivering written notice to Optionor
accompanied by payment of One Million Dollars ($1,000,000.00), upon receipt of
which the subsequently accrued Net Smelter Returns Royalty payable to Optionor
shall be reduced to 1%.


4. TRANSFER OF PROPERTY


4.1 Upon  execution of this Agreement, the Optionor will forthwith deliver to
the Optionee’s nominee to hold in trust for the parties in accordance with the
terms of this Agreement:


(a)
A registerable transfer or transfers of the Licences and exploitation
concessions  comprising the Property, or such other instrument as may be
required pursuant to the laws of the Province of British Columbia to effect such
transfer, transferring  to the Optionee a one hundred percent (100%) interest
therein (subject to the NSR), which the Optionee will be entitled to register
against the title to those Licences, concessions and Property upon payment of
the option price in full; and



(b)
The transfer and assignment of any option,  right of refusal or other claim to
the  Property  held by the Optionor or through the Optionor by any third
party,  all of which are disclosed in Schedule “C” hereto,  to the Optionee or
its nominee on the same terms and in good standing,  and the Optionee or its
nominee will assume all rights and  obligations  of the Optionor  under
any  such  option,  right of  refusal  or other  claim to the  Licences  or
Property, from and after the date of execution of this Agreement.



5. ARBITRATION AND LITIGATION


5.1 Any dispute between the parties concerning any matter or thing arising from
this Agreement may be referred by mutual written agreement of the parties to a
mutually agreeable professional (the “Arbitrator”).  In the event that the
parties cannot mutually agree on the appointment  of an
Arbitrator  within  fifteen (15) days of written  notice of a disagreement  or
dispute under this  Agreement,  the single  Arbitrator  will be appointed by the
British Columbia  International  Commercial  Arbitration Centre (“BCICAC”) of
Vancouver,  British  Columbia,  as the appointing  authority.  The appointment
of any additional Arbitrators will be with the mutual consent and agreement of
the parties and in the absence of such a sole Arbitrator will hear the
Arbitration.


5.2 For  any  disagreement  or  dispute  referred  to arbitration, resolution
will be determined by arbitration  pursuant to the Rules of Procedure
established  by the  BCICAC,  and it will be  conducted  in  Vancouver,  British
Columbia or as otherwise may be agreed as convenient  for the parties.  The cost
of such arbitration shall initially be born equally by the Optionee and the
Optionor.  Any arbitration will determine, with finality, any disagreement or
dispute and the Arbitrator’s decision will be binding and final on the parties
from which there will be no appeal.  In the event that one party alleges a
default or breach which the other denies, or a failure to satisfactorily cure a
default, then the Arbitrator may make an order to relieve against forfeiture or
set out the required terms to cure the default.  An Arbitrator  will also decide
matters  including  the cost of the  arbitration,  and the  Arbitrator is hereby
authorized and  instructed to award up to One Hundred  percent (100%) costs on a
solicitor own client or special costs basis,  as  warranted,  to the  successful
party in  connection  with any  arbitration.  In the event a party fails or is
otherwise unable to pay its share of any costs under this provision, the other
party is hereby authorized but not obligated to make that payment and deduct the
same from any money claimed owed by the unsuccessful party to the arbitration.


5.3 Notwithstanding the parties may arbitrate any dispute,  matter or
issue  pertaining to this  Agreement,  nothing herein requires the parties to
limit their alternative dispute resolution efforts to only Arbitration. However,
the parties agree that any Arbitration proceeding will be commenced in British
Columbia as provided in this Section 5.


5.4 Nothing herein precludes, prevents or limits any dispute, matter or issue
pertaining to this Agreement from being litigated before a court of competent
jurisdiction to hear such matters in the jurisdiction of the Province of British
Columbia which is also the law of the contract between the parties, unless the
parties mutually agree in writing to attorn to a different jurisdiction for the
commencement of legal proceedings.
 
 
5

--------------------------------------------------------------------------------

 
 
6. RIGHT OF ENTRY


6.1 Except as otherwise  provided  in this  Agreement,  until  the
Option  is  exercised  or  terminated  in  accordance  with  the  terms  of this
Agreement,  the  Optionee,  its  servants  and  agents  shall  have the sole and
exclusive right to:


(a)
enter in, under or upon the Property and conduct Mining Work;



(b) 
exclusive and quiet possession of the Property;



(c)
bring upon the Property and to erect thereon such mining facilities as it may
consider advisable; and



(d)
remove from the Property ore or mineral products for the purpose of bulk
sampling, pilot plant or test operations.



6.2 The Optionee grants to the Optionor or its duly authorized representatives
in writing, access to the Properties provided that such access is not disruptive
to the exploration or mining activities of the Optionee.
 
7. POWERS, DUTIES AND OBLIGATIONS OF OPTIONEE


7.1 The Optionee shall have full right, power and  authority to do
everything  necessary or desirable  to carry out an  exploration  program on the
Property and to  determine  the manner of  exploration  and  development  of the
Property and, without limiting the generality of the foregoing, the right, power
and authority to:


(a)
regulate  access  to the  Property,  subject  only to the right of the Optionor
and its representatives to have access to the Property at all reasonable times
for the purpose of inspecting work being done thereon but at their own risk and
expense;



(b)
employ and engage such employees,  agents and independent  contractors as it may
consider  necessary or advisable to carry out its duties and
obligations  hereunder  and in this  connection to delegate any of its powers
and rights to perform its duties and obligations  hereunder but the Optionee
shall not enter into contractual  relationships except on terms which are
commercially competitive;



(c)
to keep the Property in good standing and free and clear of liens, charges and
encumbrances of every nature arising from operations hereunder (except liens for
taxes not yet due, and other claims and liens contested in good faith by the
Optionee) and to proceed with all diligence to contest or discharge any lien
that is filed;



(d)
execute all documents,  deeds and instruments,  do or cause to be done all
such  acts and  things  and  give  all such  assurances  as may be necessary to
maintain good and valid title to the  Property,  and each party hereby
irrevocably  constitutes the Optionee its true and lawful attorney  to
give  effect to the  foregoing  and the  Optionee  hereby agrees to
indemnify  and save the Optionor  harmless  from any and all costs,  loss or
damage  sustained or incurred without gross negligence or bad faith by the
Optionor directly or indirectly as a result of the Optionee’s  exercise of its
powers pursuant to this paragraph  7.1 (d) and



(e)
conduct such title examinations and cure such title defects as may be advisable
in the reasonable judgment of the Optionee.

 
 
6

--------------------------------------------------------------------------------

 
 
7.2 Until the Option is terminated or exercised in accordance with this
Agreement, the Optionee shall have the duties and obligations to:


(a)
keep the Property free and clear of all liens and encumbrances arising from its
operations hereunder (except liens contested in good faith by the Optionee) and
in good standing by the doing and filing, or payment in lieu thereof, of all
necessary assessment work and payment of all taxes required to be paid and by
the  doing of all  other  acts and things and the making all other payments
required to be made which may be necessary in that regard;



(b)
permit the Optionor and its representatives duly authorized by it in writing, at
their own risk and expense,  access to the Property at all
reasonable  times  and to all  records  prepared  by the  Optionee  in
connection with Mining Work;

 
(c)
conduct all work on or with  respect to the  Property in a careful and
minerlike  manner and in accordance  with the  applicable  laws of the
jurisdiction  in which the Property is located and  indemnify and save the
Optionor  harmless from any and all claims,  suits or actions made
or  brought  against  the  Optionor  as a result  of work  done by the Optionee
on or with respect to the Property; and



(d) 
maintain true and correct books, accounts and records of operations hereunder.



8. VESTING OF INTEREST


8.1 Forthwith upon the Optionee exercising the Option by performing the
requirements of Section 3.1, all of the Optionor’s interest in and to the
Property (save and except for the retained NSR) shall vest, and shall be deemed
for all purposes hereof to have vested, in the Optionee.


8.2 Upon completion of the option payments and share issuances and incurring the
Expenditures outlined in Section 3.1, the Optionee shall be entitled forthwith
to record such transfer documents outlined in Section 4.1 in the appropriate
land title office in the jurisdiction in which the Property is located, but
shall hold such interest in the Property at all times pursuant to the terms of
this Agreement.


8.3 Pending filing of transfer documents pursuant to section 4.1, the  parties
acknowledge  the  right  and  privilege  of  the Optionor and Optionee to
file,  register and/or to otherwise deposit a memorandum of this
Agreement,  caveat,  or lis pendens at any time in the appropriate  land title
office for the jurisdiction in which the Property is located to give third
parties notice of this Agreement,  and hereby agree,  each with the other, to do
or cause to be done all acts or  things  reasonably  necessary  to  effect  such
registration to the extent permitted by law.


9. TERMINATION OF OPTION


9.1 In the event of default in the performance of the requirements of Section
3.1, then subject to the provisions of Section 9.3 of this Agreement, the Option
and this Agreement shall terminate.


9.2 The Optionee shall have the right to terminate this Agreement, or abandon
all right,  title and  interest in any  portion of the  Property,  by giving
thirty (30) days’ written  notice of such  termination  or abandonment to the
Optionor, and upon the effective date of such termination of this Agreement,
or  abandonment of any portion of the Property,  this  Agreement  shall be of no
further force and effect to the extent of such termination or abandoned  portion
of  the  Property, the whole subject to Section 9.3 below.
 
9.3 Notwithstanding any other provisions of this Agreement, in the event of
termination of this Agreement, or the abandonment of any portion of the
Property, the Optionee shall:


(a)
transfer or  re-transfer  the  Licences  and/or the  Property,  or the portion
thereof abandoned,  to the Optionor,  provided always that the
Property  shall,  at the date of such  transfer  or  re-transfer,  all annual
assessment  fees/property  taxes on the Property will have been paid up to and
including the effective date of termination or the date abandonment occurs;



(b)
deliver to the Optionor any and all reports,  samples, drill cores and
engineering data of any kind whatsoever  pertaining to the Property or related
to Mining Work which has not been previously  delivered to the Optionor;



(c)
perform or secure the performance of all reclamation and environmental
rehabilitation as may be required by all applicable legislation; and



(d)
upon notice from the Optionor,  remove all  materials,  supplies  and equipment
from the Property, or from the portion thereof so abandoned, provided however,
that the Optionor may dispose of any such materials, supplies or equipment not
removed from the Property within one hundred and eighty (180) days of receipt of
such notice by the Optionee.



 
7

--------------------------------------------------------------------------------

 
10. CONFIDENTIALITY


10.1 All  information  and  data  concerning or derived from Mining Work  shall
be  confidential  and,  except to the extent  required  by law or by regulation
of any  securities  commission,  stock  exchange or other  regulatory
body,  shall not be disclosed  to any person  other than a party’s  professional
advisors or an Affiliate without the prior written consent of the other party or
parties, which consent shall not unreasonably be withheld.


10.2 The  text  of any news  releases  or other  public  statements which a
party  desires  to make  with  respect  to the  Property  shall  be made
available to the other party or parties prior to publication and the other party
or parties shall have the right to make  suggestions  for changes therein within
twenty-four (24) hours of delivery.
 
11. RESTRICTIONS ON ALIENATION


11.1 No party (the “Selling Party”) shall  sell,  transfer, convey,
assign,  mortgage  or grant an option in respect of or grant a right to purchase
or in any manner  transfer  or alienate  all or any  portion of its  interest or
rights under this Agreement without the prior consent in writing, within 30 days
of receipt of notice  thereof,  of the other  parties,  such  consent  not to be
unreasonably  withheld,  and the failure to notify the Selling  Party within the
said thirty (30) days that such  consent  has been  withheld  shall be deemed to
constitute the consent of the other parties.


11.2 Before the completion of any sale or other disposition by any party of its
interests or rights or any portion thereof under this Agreement, the Selling
Party shall require the proposed acquirer to enter into an agreement with the
party or parties not selling or otherwise disposing on the same terms and
conditions as set out in this Agreement.


11.3 The  provisions  of  Sections  11.1 and 11.2 shall not prevent a party from
entering into an  amalgamation  or corporate  reorganization  which will have
the effect in law of the amalgamated or surviving  company  possessing all
the  property,  rights  and  interests  and being  subject to all the debts,
liabilities and  obligations of each  amalgamating  or predecessor  company,  or
prevent a party  from  assigning  its  interest  to an  Affiliate  of such party
provided  that the  Affiliate  first  complies  with  Section 11.2 and agrees in
writing with the other parties to  re-transfer  such interest to the  originally
assigning party immediately before ceasing to be an Affiliate of such party.


12. AFTER ACQUIRED PROPERTIES


12.1 The  parties  covenant  and agree,  each with the others,  any and all
After Acquired  Properties  shall be subject to the terms and conditions of this
Agreement and shall be added to and deemed,  for all purposes hereof, to
be  included in the  Property.  Any costs incurred by the Optionee in staking,
locating, recording or otherwise acquiring any After Acquired Properties shall
be included in the calculation of its Expenditures hereunder.


13. PERSONAL INFORMATION


13.1 This  Agreement  requires  each party  to  provide  certain
personal,  corporate  or
otherwise  confidential  information  (the  “Personal   Information”)   concerning  the  other
party  to  securities  regulatory authorities.  Such information is being
collected by the regulatory  authorities for
the  purposes  of  completing  this  transaction,  which  includes,  without
limitation, the issuance of the common shares in the capital stock of the
Optionee and completing filings required by any stock exchange or
other  securities  regulatory  authority.  Each party’s personal information may
be disclosed by the other to: (a) stock exchanges or securities regulatory
authorities, (b) a relevant registrar or transfer agent, and (c) any of the
other parties involved in this transaction to whom a party has a duty of
disclosure.  By executing this  Agreement,  the parties  are  deemed  to
be  consenting  to the  foregoing  collection,  use and disclosure of their
respective Personal Information. The parties also consents to the filing of
copies or originals of any of their respective documents described in this
Agreement as may be required to be filed with any stock exchange or securities
regulatory authority in connection with the transactions contemplated hereby.
 
 
8

--------------------------------------------------------------------------------

 
14. FURTHER ASSURANCES


14.1 Each of the parties  covenants and  agrees,  from time to time and at all
times,  to do all such  further acts and execute and deliver all such further
deeds,  documents and assurances as may be reasonably  required in order to
fully perform and carry out the terms and intent of this Agreement.


15. NOTICE


15.1 The  parties  agree  that  where  any  notice  is required  or permitted to
be given or delivered it may be  effectively  given or delivered if it is
delivered personally,  by electronic mail (“email”) or by mailing the same by
prepaid registered or certified mail or by facsimile (“Fax”) at the postal or
email addresses or facsimile numbers set out above or to such other addresses or
facsimile  numbers as the party  entitled to or receiving such notice may notify
the other  parties as provided for herein.  Delivery will be deemed to have been
received:


(a)
the  same  day  if  given  by  personal   service  or  if  transmitted
electronically by email or Fax; or

 
(b)
ten (10) business days following the day of posting if sent by regular post,
except in the event of disruption of the postal service in which
event  notice  will  be  deemed  to be  received  only  when  actually received.

 
15.2 Any  party  may at any time  give  notice  in  writing  to the others of
any change of address,  and from and after the giving of such  notice, the
address therein specified will be deemed to be the address of such party for the
purposes of giving notice hereunder.
 
16. TIME OF THE ESSENCE


16.1 Time shall be of the essence in the performance of this Agreement.


17. ENUREMENT


17.1 This Agreement shall enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.


18. FORCE MAJEURE


18.1 No party will be liable for its failure to perform  any of its
obligations  under this Agreement due to a cause beyond its  reasonable  control
(except  those caused by its own lack of funds)  including,  but not limited to,
acts  of  God,  fire,  storm,  flood,  explosion,  strikes,  lockouts  or  other
industrial  disturbances;  acts of  public  enemy,  war,  riots,  civil  strife,
insurrection,  rebellion or  disobedience on behalf of any third party or group;
other  actions by citizen  groups,  including  but not limited to  environmental
organizations  or native  rights  groups;  inability  to  obtain  on  reasonably
acceptable terms any public or private license,  permit or other  authorization;
curtailment or suspension of activities to remedy or avoid an actual or alleged,
present or prospective  violation of environmental  protection laws; other laws,
rules and regulations or orders of any duly constituted  governmental authority,
or  non-availability  of  materials  or  transportation  (each  an  “Intervening
Event”).


18.2 All time limits imposed by this Agreement will be extended by a period
equivalent to the period of delay resulting from an Intervening Event.


18.3 A party relying on the  provisions  of  Section  18.1  hereof, insofar as
possible,  shall  promptly give written  notice to the other party of the
particulars of the Intervening Event, shall give written notice to all other
parties  as soon as the  Intervening  Event  ceases  to  exist,  shall  take all
reasonable  steps to  eliminate  any  Intervening  Event  and will  perform  its
obligations under this Agreement as far as practicable,  but nothing herein will
require  such party to settle or adjust any labour  dispute or to question or to
test the validity of any law, rule,  regulation or order of any duly constituted
governmental authority or to complete its obligations under this Agreement if an
Intervening Event renders completion impossible.


 
9

--------------------------------------------------------------------------------

 
19. DEFAULT


19.1 If  a  party  (the “Defaulting  Party”) is in  default of  any
requirement   herein  set  forth,  the  party  affected  by  such  default  (the
“Non-Defaulting  Party”) shall give written  notice to all other parties  within
thirty (30) days of becoming aware of such default,  specifying the default, and
the Defaulting  Party shall not lose any rights under this Agreement,  nor shall
the Agreement or the Option terminate,  nor shall the Non-Defaulting  Party have
any rights, remedies or cause of action pursuant to this Agreement, or otherwise
hereunder as a result of such  default,  unless within thirty (30) days after
the giving of notice of default by the  Non-Defaulting  Party,  the Defaulting
Party has  failed  to cure the  default  by the  appropriate  performance,  and
if the
Defaulting Party fails within such period to cure such default, the
Non-Defaulting  Party shall only then be entitled to seek any remedy it may have
on account of such default.
 
20. SEVERABILITY


20.1 If any one or more of the  provisions contained  herein should be
invalid,  illegal or  unenforceable in any respect in any  jurisdiction,  the
validity, legality and enforceability of such provisions shall not in any way be
affected  or  impaired  thereby  in any  other  jurisdiction  and the  validity,
legality and enforceability of the remaining  provisions  contained herein shall
not in any way be affected or impaired thereby.


21. AMENDMENT


21.1 This  Agreement  may  not  be  changed  orally  but only by an agreement in
writing,  signed by the party  against which  enforcement,  waiver, change,
modification or discharge is sought.


22. ENTIRE AGREEMENT


22.1 This Agreement constitutes and contains the entire agreement
and  understanding  between  the parties and  supersedes  all prior  agreements,
memoranda,  correspondence,  communications,  negotiations and  representations,
whether oral or written, express or implied,  statutory or otherwise between the
parties or any of them with respect to the subject matter hereof.


23. OPTION ONLY


23.1 This  Agreement  provides  for  an option only,  and except as specifically
provided otherwise,  nothing herein contained shall be construed as
obligating  the Optionee to do any acts or make any payments  hereunder  and any
act or acts or  payment  or  payments  as shall be made  hereunder  shall not be
construed as  obligating  the Optionee to do any further act or make any further
payment.


24. GOVERNING LAW


24.1 This Agreement will be governed and construed in accordance with the laws
of the Province of British Columbia and the federal laws of Canada applicable
therein.  The parties hereby attorn to the jurisdiction of the federal and
provincial courts located in the City of Vancouver, British Columbia, for all
disputes arising from this Agreement.


25. COUNTERPARTS


25.1 This  Agreement  may be executed in two or more  counterparts, each
of  which  will be  deemed  an  original  and all of  which  together  will
constitute  one  complete   Agreement  duly  executed  by  the  parties.   Where
counterparts are delivered in original or faxed form or by scanned e-mail, the
parties adopt any signature received by a receiving fax machine or e-mail as the
original signatures of the parties.




 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the parties have executed this Agreement as of the day, month
and year first above written.
 
 
SIGNED, SEALED AND DELIVERED
On behalf of BUCKINGHAM EXPLORATION INC.
by C. Robin Relph, in the presence of:
 
/s/ Alan Savage
Witness Signature
 
­Alan Savage­
Witness Name­­
 
4190 Rose Cresc., West Vancouver
Witness Address
 
Businessman
Witness Occupation
 
December 17, 2009
Date
 
/s/ C. Robin Relph
C. ROBIN RELPH,
PRESIDENT AND CEO
BUCKINGHAM EXPLORATION INC.
   
SIGNED, SEALED AND DELIVERED on
behalf of ARGUS METALS CORP.  by
MICHAEL COLLINS, in the presence of:
 
/s/ Paul D. Gray
Witness Signature
 
Paul D. Gray
Witness Print Name,
 
#1 -1081 West 8th Ave. Vancouver, BC
Witness Address
 
Geologist
Witness Occupation
 
January 6, 2010
Date
 
/s/ Michael Collins
MICHAEL COLLINS
PRESIDENT AND CEO,
ARGUS METALS CORP.



 
11

--------------------------------------------------------------------------------

 


THIS IS SCHEDULE "A" TO THE OPTION AGREEMENT DATED FOR REFERENCE NOVEMBER 15,
2009 BETWEEN ARGUS METALS CORP. AND BUCKINGHAM EXPLORATION INC.




DESCRIPTION OF PROPERTY






Tenure Number
Claim Name
Tenure Type
Tenure Sub Type
Map Number
Issue Date
Good To Date
Status
Area (ha)
397311
LADY
Mineral
Claim
092B
2002/oct/24
2009/dec/31
GOOD
500.0
414141
LADY 2
Mineral
Claim
092B
2004/sep/18
2009/dec/31
GOOD
25.0
414142
LADY 3
Mineral
Claim
092B
2004/sep/18
2009/dec/31
GOOD
25.0



 
 
 
12

--------------------------------------------------------------------------------

 

 
THIS IS SCHEDULE "B" TO THE OPTION AGREEMENT DATED FOR REFERENCE NOVEMBER 15,
2009 BETWEEN ARGUS METALS CORP. AND BUCKINGHAM EXPLORATION INC.


NET SMELTER RETURNS ROYALTY




1. All capitalized terms used herein shall have the meanings assigned to them in
the Option Agreement.


2. For the  purposes of the Option  Agreement  to which this  Schedule  “B” is
appended,  the term “Net Smelter Returns” shall, subject to paragraphs 3, 4 and
5 below,  mean gross revenues received from the sale by the Optionee of all ore
mined  from the  Property  and from  the sale by the  Optionee  of
concentrate,  metal and products  derived from ore mined from the Property,
after deduction of the following:


(a)
all smelting  and refining  costs,  sampling,  assaying and  treatment
charges  and  penalties  including  but not  limited to metal  losses,
penalties  for  impurities  and  charges  for  refining,  selling  and handling
by the smelter,  refinery or other purchaser (including price participation
charges by smelters and/or refiners);



(b)
costs of handling,  transporting,  securing and insuring such material from the
Property or from a concentrator,  whether  situated on or off the Property, to a
smelter,  refinery or other place of treatment, and in the case of gold or
silver concentrates, security costs;



(c)
government  royalties,  ad valorem taxes and taxes based upon sales or
production,  but not income taxes;  and (d) sales  commissions (not to
exceed  five  percent  (5%))  incurred  in selling ore mined from the Property
and from  concentrate,  metal and  products  derived from ore mined from the
Property.



3. Where  revenue  otherwise  to  be included  under this Schedule “B” is
received by the Optionee in a transaction with a party with whom it is not
dealing at arm’s length, the revenue to be included shall be based
on  the  fair  market value under the circumstances and at the time of the
transaction.
 
Where a cost otherwise  deductible under this Schedule “B” is incurred by
the  Optionee  in a  transaction  with a party  with whom it is not dealing at
arm’s  length,  the cost to be  deducted  shall be the fair
market  cost  under  the   circumstances   and  at  the  time  of  the
transaction.
 
4. The Optionee and the person  receiving a percentage of Net Smelter  Returns
hereby  expressly  agree  that in no  event  shall  the  Optionee  have any
liability to the person  receiving a percentage  of Net Smelter  Returns as the
result of the amount of  revenues  received  by the  Optionee  from any
forward  sales or other hedging  activities  engaged in and by the Optionee with
respect to ore concentrate,  metal and products from the Property.  In addition,
the Optionee and the person receiving a percentage of Net Smelter
Returns  agree  that the  Optionee  shall  have no  obligation,  express or
implied, to engage in (or not engage in) any forward sales or other hedging
activities  with  respect to ore  concentrate,  metal or products  from the
Property.  For greater certainty the person receiving a percentage of Net
Smelter Returns will be paid for the amount of product actually produced from
the Property calculated according to paragraph 2 of this Schedule “B” regardless
of the hedging practices of the Optionee.
 
5. If the Property is brought into Commercial  Production,  it may be operated
as a single  operation with other mining  properties owned by third parties or
in which the Optionee has an interest, in which event, the parties agree
that  (notwithstanding  separate  ownership  thereof)  ores  mined from the
mining  properties  (including  the Property) may be blended at the time of
mining or at any time thereafter,  provided,  however,  that the respective
mining properties shall bear and have allocated to them their proportionate part
of costs described in paragraphs 2(a) to 2(d) above incurred  relating to
the  single  operation,  and shall  have  allocated  to each of them the
proportionate   part  of  the  revenues  earned  relating  to  such  single
operation.  In making  any such  allocation,  effect  shall be given to the
tonnages  of  ore  and  other  material  mined  and  beneficiated  and  the
characteristics of such material including the metal content of ore removed
from, and to any special charges relating particularly to ore, concentrates or
other products or the treatment thereof derived from, any of such mining
properties.
 
 
13

--------------------------------------------------------------------------------

 
The Optionee shall ensure that reasonable practices and procedures are adopted
and employed for weighing, determining moisture content, sampling and assaying
and determining recovery factors.
 
6. Payments of a percentage of Net Smelter Returns shall be made within thirty
(30)  days  after the end of each  calendar  quarter  in which Net  Smelter
Returns,  as  determined  on the  basis of  final  adjusted  invoices,  are
received by the Optionee.


7. After the year in which Commercial Production is commenced on the Property,
each person receiving a percentage of Net Smelter Returns from the Optionee
shall be provided quarterly,  within ninety days (90) after the end of each
calendar  quarter,  with a copy of the calculation of Net Smelter  Returns,
determined  in  accordance  with  this  Schedule  “B”,  for  the  preceding
calendar,  certified  correct  by the  Optionee.  The person receiving a
percentage of Net Smelter Returns shall have the right, upon serving thirty (30)
days’ notice to the Optionee, to conduct an independent audit.  Such audit  will
be  conducted  at the  sole  cost  of the  person  receiving  a percentage of
Net Smelter Returns,  unless the amount due from the Optionee as  determined  by
the  independent  audit  exceeds the amount due from the Optionee as
determined  by the Optionee by greater than ten percent  (10%), in which case
the Optionee shall be responsible  for the cost of the audit.  The Optionee will
provide such materials and information as reasonably necessary to allow the
audit to be performed.


8. Nothing contained in the Option Agreement or any schedule attached thereto
shall be construed as conferring upon any person receiving a percentage of Net
Smelter Returns any right to or beneficial interest in the Property.  The right
to receive a percentage of Net Smelter Returns from the Optionee as and when due
is and shall be deemed to be a contractual right only.  Furthermore,  the right
to receive a percentage of Net Smelter Returns by a party from the  Optionee as
and when due shall not be deemed to  constitute the Optionee the partner, agent
or legal representative of such party or to create any fiduciary relationship
between them for any purpose whatsoever.
 
9. The Optionee shall be entitled to (i) make all  operational  decisions with
respect  to the  methods  and  extent  of  mining  and  processing  of ore,
concentrate,  metal and products  produced  from the Property (for example,
without  limitation,  the decision to process by heap leaching  rather than
conventional  milling),  (ii) make all decisions  relating to sales of such ore,
concentrate, metal and products produced and, (iii) make all decisions
concerning temporary or long-term cessation of operations.
 


 
14

--------------------------------------------------------------------------------

 
 
THIS IS SCHEDULE "C" TO THE OPTION AGREEMENT DATED FOR REFERENCE NOVEMBER 15,
2009 BETWEEN ARGUS METALS CORP. AND BUCKINGHAM EXPLORATION INC.




DISCLOSURE OF ALL LIENS, CHARGES AND ENCUMBRANCES (INCLUDING OPTIONS, RIGHTS OF
FIRST REFUSAL OR CLAIMS AGAINST THE PROPERTIES)




None.




15
